Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 29 May 1785
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)


          
            Gentlemen.
            Bath Hotel Westminster May 29. 1785
          
          I am now to inform you, that I am ordered by Congress to this Country, and you will please to address your future Letters to me as Minister Plenipotentiary from the United States of America, at the Court of Great Britain. The Relation nevertheless between you and me, is not yet dissolved, because Congress have not yet sent me a Letter of Recall, nor appointed another Minister to succeed me at the Hague, although they have resolved it will be expedient to do it.
          I must now request you Gentlemen to send me all my Effects from Amsterdam, and the Hague. To this End you will please to employ proper Persons to pack up every thing which belongs to me in the “Hotel des Etats Unis” at the Hague. and make exact Inventories of every thing, House furniture of every kind, Kitchen furniture, Books Wine in the Cellar, Porcelane, Linnen, Bureaus Trunks Desks, Secretaries Cloath’s Glasses &c &c &c &c it will be necessary to hire a suitable Vessell at Rotterdam unless you have or know of a proper Vessell coming, to receive them all on board and bring them up the River of Thames to London. Address them all to me, as Minister Plenipotentiary of the United States of America at the Court of His Britanic Majesty, and send them to the Care of Messrs. Pullers, or any other of your Correspondents, whom you know to be worthy of Trust. I dont suppose, that any special Permission from the States General will he necessary for the Exportation of these Effects but if it should you will please to apply to their High Mightinesses, or if the application must be made by me. I will on the first notice send a Memorial my little Trunk of plate, which is with you, I should be glad, if you could send me by some private Hand, as also the larger Trunk if this is possible; I should be willing to pay a reasonable recompence, for the Trouble but should be unwilling to be at the Expence of an Express.
          Let me beg of you to answer me by return of post if possible, and let me know how long time it will be before I may expect the arrival of the Vessell with all my effects in London. I am in great haste to receive them as I must suffer great Inconveniences of all kinds, untill they arrive. Let me pray you to keep a distinct and seperete account of every Article of Expence attending this Removal and let me have it all together, that I may be able to give you the necessary Orders to charge it to the United States whose Intention I suppose is to pay it, as they have always born the Expences of their Ministers to the Places of their destinations—
          With great esteem I have the Honour / to be Gentlemen— / Your most Obed. / & most Humble serv.
          
            John Adams
          
         